JACKING TOOL AND SEMICONDUCTOR PROCESS APPARATUS HAVING THE SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-12 and 14-18 allowable. The restriction requirement between Inventions I, II, and III, as set forth in the Office action mailed on 1/23/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 10-12 and 14-18, directed to Invention II no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 19-20, directed to Invention III remain withdrawn from consideration because they do not include all the limitations of an allowable claim.  Accordingly claims 19-20, non-elected claims without traverse are cancelled.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-12 and 14-18 allowed.
The closest identified prior art, Hayes (US 20190284822) in view of Kim et al. (US 20080134814) teach a jacking tool (1), comprising: a bar (3) extending in a first direction and having a first connection region proximate to one end of the bar (3) (Hayes, Fig. 1); a first jack movably attached to the first connection region of the bar (3) (Hayes, Fig. 1); a second jack movably attached to the second connection region of the bar (Kim et al.); wherein the first jack includes: a foot (5) (Hayes, Fig. 1); a first guiding rod (13) and a second guiding rod (27) spaced apart from each other in a second direction crossing the first direction, the first guiding rod (13) having one end attached to the foot (5) and penetrating the bar (3) in a third direction and the second guiding rod (27) having one end attached to the foot (5) and penetrating the bar (3) in the third direction (Hayes, Fig. 1); a rod (15) disposed between the first guiding rod (13) and the second guiding rod (27), the rod (15) having a thread section that is movably attached to the bar (3) (Hayes, Fig. 1); a knob (60) attached to one end of the rod (15) distal to the foot (5) in the third direction (Hayes, Fig. 1); and a toggle (17) attached to an opposite end of the rod (15) that is proximate to the foot (5) in the third direction, wherein the toggle (17) is disposed between the bar (3) and the foot (5) (Hayes, Fig. 1).  Neither Hayes or Kim et al. alone or together, anticipate or render obvious, wherein a threaded connection rod extends from a threaded connection hole on the bar to attach to an object to be lifted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723